DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species I, figures 1A-6G, claims 1-15, 18, and 21-22 in the reply filed on 1/19/2021 is acknowledged.  All other claims have been withdrawn or cancelled.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2007/0267869 A1).
Regarding Claim 1, Patel discloses a tubular assembly (tubular assembly, coupling assembly 2, Fig. 1), the assembly comprising: a first tubular comprising an interior surface, an exterior surface, a first end, and a second end, wherein the interior and exterior surfaces at least partially define a bore through the first tubular extending from the first end to the second end; first interior threads on the interior surface of the first tubular; and
a collet on the first end of the first tubular (first tubular, second coupling member 6, having an interior, exterior surfaces, first and second ends, a bore therethrough, interior threads 28; a collet, collar 
an interior surface, an exterior surface, a first end, and a second end, wherein the interior and exterior surfaces at least partially define a bore through the second tubular extending from the first end to the second end (having interior, exterior surfaces, first and second ends, a bore therethrough);
first exterior threads on the exterior surface of the second tubular (exterior threads 16, Fig. 1); and a locking structure on the exterior surface of the second tubular;
wherein the first exterior threads are threadably matable with the first interior threads and wherein the collet is engagable with the locking structure (locking structure, ridge having serrations 18 on the exterior of first coupling member 4, Figs. 1,2; engagement of collar and ridge/serrations 18 secures the coupling members in the assembled position locking structure, ridge having serrations 18 on the exterior of second tubular, first coupling member 4, Figs. 1,2; engagement of collar and ridge/serrations 18 secures the coupling members in the assembled position; "One of the components includes a serrated annular surface. The other component has an axially aligned flexible projection to contact the serrated annular surface to enable a relatively low force rotation during a sealing engagement of a first sealing surface on the first component and a second sealing surface on the second component. A relatively higher force resistance is provided between the serrated annular surface and the axial flexible projection during a disengagement rotation to thereby ensure the security of the predetermined seating torque between the pair of components.’’, Para. 0012).
It has also been held that the recitation that an element is “capable of (engagable, matable, etc)” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.

Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Regarding Claim 2, Patel discloses the tubular assembly of claim 1, wherein the locking structure comprises a ridge on the exterior surface the second tubular (locking structure, ridge having serrations 18 thereon, Fig. 1).
Regarding Claim 3, Patel discloses the tubular assembly of claim 2, wherein the ridge comprises a plurality of knurls (serrations 18 meet the definition of "knurls").
Regarding Claim 4, Patel discloses the tubular assembly of claim 2, wherein the ridge comprises a locking surface (the ridge and serrations constitute a locking surface, Fig. 1), wherein the collet comprises tabs with locking surfaces, and wherein, the locking surfaces of the collet are engagable with the locking surface of the ridge (collar 34 having tabs, cantilevered beams 38, having locking surfaces, 
Regarding Claim 5, Patel discloses the tubular assembly of claim 3, wherein the knurls are frictionally engagable with the collet (the serrations 18 engage the teeth 40,42, Fig. 2; "Referring to FIG. 3, a schematic cross-sectional view is disclosed of a first embodiment of the present invention, wherein the serrations or detents 18 are shown relative to a pair of spaced teeth 40 and 42 extending radially inward for engagement with the serrations 18.", Para. 0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel (US 2007/0267869 A1).
Regarding Claim 18, Patel discloses the tubular assembly of claim 1. Patel fails to particulary disclose wherein assembly of the first tubular with the second tubular by threadably mating the first exterior threads with the first interior threads and lockingly engaging the collet with the locking structure (ridge/serrations 18 engage collar 34; "Referring to FIG. 3, a schematic cross-sectional view is disclosed of a first embodiment of the present invention, wherein the serrations or detents 18 are shown relative to a pair of spaced teeth 40 and 42 extending radially inward for engagement with the serrations 18.", Para. 0043) requires less than a three-hundred-and-sixty-degree rotation of the first and second tubulars relative to one another.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the threads so as to be course for requiring only minimum rotation to fully engage the threaded components, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to allow the components to be more easily assembled and disassembled.
Regarding claim 21, Patel discloses the tubular assembly of claim 1, wherein the first tubular or the second tubular is attachable to a gun barrel such that ammunition expelled from the gun barrel passes through the first and second tubulars (see the rejection of claim 1 above regarding “intended use” and “functional statements”).
Regarding claim 22, Patel discloses the claimed invention except he may not explicitly disclose wherein the locking surfaces of the collet is extendable past the locking surface of the ridge, along a longitudinal centerline of the tubular assembly, such that the locking surfaces of the collet are engagable with the locking surface of the ridge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape or size so that the locking surfaces of the collet extend past the locking surface of the ridge, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Penchuk (US 2016/0097609 A1) in view of Patel (US 2007/0267869 A1)
Regarding Claim 1, Penchuk discloses a tubular assembly (tubular assembly, muzzle adaptor 1, sleeve 10, Fig. 4), the assembly comprising:
a first tubular comprising:
an interior surface, an exterior surface, a first end, and a second end, wherein the interior and exterior surfaces at least partially define a bore through the first tubular extending from the first end to the second end (first tubular, muzzle adaptor 1 having interior and exterior surfaces, first and second ends, and a bore therethrough, Fig. 4);
first interior threads on the interior surface of the first tubular (first interior threads, 5, Fig. 7); and a second tubular, the second tubular comprising:
an interior surface, an exterior surface, a first end, and a second end, wherein the interior and exterior surfaces at least partially define a bore through the second tubular extending from the first end to the second end (second tubular, sleeve 10, Fig. 4, having interior and exterior surfaces, first and second ends, and a bore therethrough, Fig. 4);
first exterior threads on the exterior surface of the second tubular (first exterior threads, 17, Fig. 6); and
wherein the first exterior threads are threadably matable with the first interior threads (exterior threads 17 threadably engage interior threads 5, Fig. 4).
Penchuk fails to explicitly disclose a collet on the first end of the first tubular, a locking structure on the exterior surface of the second tubular and wherein the collet is engageable with the locking structure.
Patel is in the same field of endeavor of tubular connectors and teaches a collet on a first end of a first tubular, a locking structure on an exterior surface of a second tubular, and when the first tubular and the second tubular are assembled, the collet is engaged with the locking structure (first tubular, second coupling member 6, having a collet, collar member 34, on an end thereof; locking structure, ridge having serrations 18 on the exterior of second tubular, first coupling member 4, Figs. 1,2; engagement of collar and ridge/serrations 18 secures the coupling members in the assembled position; “One of the components includes a serrated annular surface. The other component has an axially aligned flexible projection to contact the serrated annular surface to enable a relatively low force rotation during a sealing engagement of a first sealing surface on the first component and a second sealing surface on the second component. A relatively higher force resistance is provided between the serrated annular surface and the axial flexible projection during a disengagement rotation to thereby ensure the security of the predetermined seating torque between the pair of components.”, Para. 0012).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Penchuk with the teaching of Patel. The motivation for doing so would have been to provide a collet on the muzzle adaptor and a locking ridge with serrations on the sleeve for the purposes of providing a thread lock to help maintain the muzzle adaptor threadingly engaged with the sleeve to thereby prevent unintentional and very undesirable disengagement thereof, improving efficiency and safety.
Regarding Claim 6, modified Penchuk discloses the tubular assembly of claim 1, wherein the first tubular comprises second exterior threads on the exterior surface thereof, and wherein the second exterior threads are threadably mateable with a gun barrel (second exterior threads, threads 8, Fig. 4. Note that the gun barrel is not recited and the threads 8 are fully capable of engaging undefined barrel structure).
Claims 1,8, 9, 12, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moller (US 2010/0275492 A1) in view of Patel (US 2007/0267869 A1).
Regarding Claim 1, Moller discloses a tubular assembly (tubular assembly 10, Figs. 1-3, the assembly comprising: a first tubular comprising:
an interior surface, an exterior surface, a first end, and a second end, wherein the interior and exterior surfaces at least partially define a bore through the first tubular extending from the first end to the second end (first tubular, compensator 16, having an exterior surface, first and second ends, and defines a throughbore therethrough, Figs. 1-3);
first interior threads on the interior surface of the first tubular (first interior threads, internal threading 13, Figs. 1-3); and a second tubular, the second tubular comprising:
an interior surface, an exterior surface, a first end, and a second end, wherein the interior and exterior surfaces at least partially define a bore through the second tubular extending from the first end to the second end (second tubular, choke 12, having an exterior surface, first and second ends, and defines a throughbore therethrough, Figs. 1-3);
first exterior threads on the exterior surface of the second tubular (first exterior threads, outside threading 11, Figs. 1 -3); and wherein the first exterior threads are threadably matable with the first interior threads (outside threads 11 mate with internal threads 13, Figs. 1,2).
Moller fails to explicitly disclose a collet on the first end of the first tubular, a locking structure on the exterior surface of the second tubular, and wherein the collet is engagable with the locking structure.
Patel is in the same field of endeavor of tubular connectors and teaches a collet on a first end of a first tubular, a locking structure on an exterior surface of a second tubular, and when the first tubular and the second tubular are assembled, the collet is engaged with the locking structure (first tubular, second coupling member 6, having a collet, collar member 34, on an end thereof; locking structure, ridge having serrations 18 on the exterior of second tubular, first coupling member 4, Figs. 1,2; engagement of collar and ridge/serrations 18 secures the coupling members in the assembled position; "One of the components includes a serrated annular surface. The other component has an axially aligned flexible projection to contact the serrated annular surface to enable a relatively low force rotation during a sealing engagement of a first sealing surface on the first component and a second sealing surface on the second component. A relatively higher force resistance is provided between the serrated annular surface and the axial flexible projection during a disengagement rotation to thereby ensure the security of the predetermined seating torque between the pair of components.”, Para. 0012).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Moller with the teaching of Patel. The motivation for doing so would have been to provide a collet on the compensator and a locking ridge with serrations on the choke for the purposes of providing a thread lock to help maintain the compensator threadingly engaged with the choke to thereby prevent unintentional and very undesirable disengagement thereof, improving efficiency and safety.
Regarding Claim 8, modified Moller discloses the tubular assembly of claim 1. Moller fails to explicitly disclose wherein the first tubular includes first cosmetic threads on the interior surface thereof adjacent the first interior threads.
In regards to this limitation, printed, or otherwise applied, images and reference indicia are not functionally related to the product, and therefore will not distinguish the invention from the prior art in terms of patentability. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to include applied thread images. The motivation for doing so would have been, for example, indicate that actual threads are present even when not visible. It is noted that Applicant states that the "cosmetic threads" lack utility ("Cosmetic threads 225 are not functional threads, such that cosmetic threads 225 do not and cannot mate with other threads.”, Para. 0058, current spec.).
Regarding Claim 9, modified Moller discloses the tubular assembly of claim 1. Moller fails to explicitly disclose the second tubular includes second cosmetic threads on an exterior surface thereof adjacent the first exterior threads.
In regards to this limitation, printed, or otherwise applied, images and reference indicia are not functionally related to the product, and therefore will not distinguish the invention from the prior art in terms of patentability. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to include applied thread images. The motivation for doing so would have been, for example, indicate that actual threads are present even when not visible. It is noted that Applicant states that the “cosmetic threads" lack utility ("Cosmetic threads 225 are not functional threads, such that cosmetic threads 225 do not and cannot mate with other threads.", Para. 0058, current spec.).
Regarding Claim 12, modified Moller discloses the tubular assembly of claim 1, further comprising a gripping surface on a body of the second tubular (choke 12 has a surface that may be gripped).
Regarding Claim 14, modified Moller discloses the tubular assembly of claim 1, wherein the tubular assembly is an assembly of a shotgun choke adapter with a shotgun choke insert, wherein the first tubular is the shotgun choke adapter and the second tubular is the shotgun choke insert, and wherein the shotgun choke insert is engageable with a shotgun barrel (the terms “choke” and "adaptor" infer no specific structure. As such, the choke 12 and compensator 16 each meet these definitions. The gun has not been recited. Consequently, only two “tubulars”, with respective locking structures, are recited. All references to the gun, as well as the terms “choke” and “adaptor" constitute references to intended use.).
Regarding Claim 15, modified Moller discloses the tubular assembly of claim 1, wherein the tubular assembly is an assembly of a firearm suppressor with a barrel adapter, wherein the first tubular is the firearm suppressor and the second tubular is the barrel adapter, and wherein the barrel adapter is engageable with a gun barrel (the terms "suppressor” and “adaptor” infer no specific structure. As such, the choke 12 and compensator 16 each meet these definitions. The gun has not been recited. Consequently, only two "tubulars”, with respective locking structures, are recited. All references to the gun, as well as the terms “choke" and "adaptor" constitute references to intended use.).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moller (US 2010/0275492 A1 in view of Patel (US 2007/0267869 A1) and Buss (US 5814757 A).
Regarding Claim 7, modified Moller discloses the tubular assembly of claim 1. Moller fails to explicity disclose wherein the second tubular comprises second interior threads on the interior surface thereof, and wherein the second interior threads are threadably mateable with a gun barrel.
Buss is in the same field of endeavor of gun barrel attachments and teaches a second tubular comprises second interior threads on an interior surface thereof, and wherein the second interior threads are threadably mateable with a gun barrel (tubular, inner sheath 14, has interior threads 70 which mate with external threads on gun barrel 16, Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Moller with the teaching of Buss. The motivation for doing so would have been to reverse the location of the threads that are on the left end of the choke (Fig. 3, end 20 of choke 12 having threads 11) such that they are on the interior of the choke for the purpose of being usable with a gun that has external threads on the barrel.
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moller (US 2010/0275492 A1 in view of Patel (US 2007/0267869 A1) and Mack (US 2014/0237881 A1).
Regarding Claim 10, modified Moller discloses the tubular assembly of claim 1. Moller fails to explicitly disclose, wherein the first exterior threads of the second tubular are multi-lead threads.
Mack is gun barrel attachments and teaches first exterior threads of a second tubular are multi-lead threads (muzzle adapator 50 has multiple lead threads 60, Fig. 3; "The exterior portion of the muzzle adapter between the radial groove and the apertures 68 forms a triple lead thread 60. A triple lead thread means the thread has three start and stop points all evenly distributed at 120° apart about the central axis. The three leads provide the axial stability of having three even points of contact.", Para. 0024).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Moller with the teaching of Mack. The motivation for doing so would have been to provide the threads on the choke with multiple leads to “provide the axial stability of having three even points of contact” (Mack, Para. 0024).
Regarding Claim 11, modified Moller discloses the tubular assembly of claim 1. Moller fails to explicitly disclose, wherein the first interior threads of the first tubular are multi-lead threads.
Mack is gun barrel attachments and teaches first interior threads of a first tubular are multi-lead threads (muzzle adapator 50 has multiple lead threads 60, Fig. 3; “The exterior portion of the muzzle adapter between the radial groove and the apertures 68 forms a triple lead thread 60. A triple lead thread means the thread has three start and stop points all evenly distributed at 120° apart about the central axis. The three leads provide the axial stability of having three even points of contact.”, Para. 0024).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Moller with the teaching of Mack. The motivation for doing so would have been to provide the threads on the compensator with multiple leads to “provide the axial stability of having three even points of contact" (Mack, Para. 0024).
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moller (US 2010/0275492 A1 in view of Patel (US 2007/0267869 A1) and Nielsen (US 2004/0045209 A1).
Regarding Claim 13, modified Moller discloses the tubular assembly of claim 12. Moller fails to particularly disclose wherein the gripping surface comprises knurling.
Nielsen is in the same field of endeavor of gun barrel attachments and teaches a gripping surface comprises knurling (knurled gripping surface 65; “The mounting end 62 is depicted with a knurled gripping surface 65 in the illustrative embodiment shown in FIG. 4. Alternative embodiments may have alternative gripping surfaces, or no particular gripping surface at all.", Para. 0033).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Moller with the teaching of Nielson. The motivation for doing so would have been to provide the choke with knurling for the purpose of making it easier to twist on and off the barrel of a gun by improving the tactile grip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641